Case 1:19-cv-00276-PLM-RSK ECF No. 16-17, PageID.611 Filed 08/20/19 Page 1 of 2




                                Exhibit 16
        E-Mail from Plaintiff Counsel to Defense Counsel of 7/1/19
  Case 1:19-cv-00276-PLM-RSK ECF No. 16-17, PageID.612 Filed 08/20/19 Page 2 of 2


  From:    Miles Greengard mgreengard@powersgreengard.com
Subject:   Rule 26(f) Conference re; Werking v Werking
   Date:   July 1, 2019 at 2:43 PM
     To:   Anne VanderBroek anne@vanderbroeklaw.com

       Anne:

       Just wanted to touch base on this again. When we had discussed this in May, you stated you wanted to wait for a ruling on your 12(b)(6)
       motion. I know that we’re still waiting for a ruling on your motion; but given that we haven’t received a ruling yet, we could ostensibly be
       waiting for months.

       Have you reconsidered your position? I’m of the mindset that we may as well get the ball rolling - I don’t anticipate significant discovery
       outside of depositions of the three principals.

       Let me know.

       Thanks in advance.

       Sincerely,

       Miles Greengard
       Attorney

       Powers & Greengard
       The Carriage House
       509 Franklin
       Grand Haven, MI 49417
       powersgreengard.com
       Office: (616) 512-5474
       Fax: (616) 743-5917
       Mobile: (616) 350-8760
